CONCURRING and DISSENTING OPINION BY
Judge SIMPSON.
I concur in that portion of the majority’s opinion which addresses the suspension issue. However, I respectfully dissent from the rest of the majority opinion. For the reasons that follow, I would affirm the refusals of both the Workers’ Compensation Judge (WCJ) and the Workers’ Compensation Appeal Board to award a penalty for failure to pay compensation while a supersedeas request is pending before this Court.
Primarily, I disagree with the majority’s conclusions that a remand is necessary for further factual findings. On the contrary, the WCJ based her refusal to award a penalty on extensive factual findings. The findings on this issue are as follows (with emphasis added):
6. This Judge is persuaded, upon her review of the documentary evidence, that Defendant made a prompt and timely request for supersedeas of its obligation to make payment pursuant to the award/order of the Workers’ Compensation Appeal Board to the Workers’ Compensation Appeal Board, and this is based upon this Judge’s calculation of 50 days back from the Board’s 2/18/04 order, which indicates that, even if the Board issued its order on the 20th day, Defendant requested supersedeas within 20 days of the Board’s award/order dated 12/16/03.
7. The Judge finds that during the period when supersedeas was pending before the Workers’ Compensation Appeal Board, and up to 2/18/04, and during which period the 30-day time period for making payment under the Act expired, Defendant’s obligation for the payment to Claimant was stayed.
8. This Judge finds no evidence of record suggesting that Defendant’s application for supersedeas to the Commonwealth Court was delayed or otherwise untimely made.
9. This Judge is persuaded that during the period of time when Defendant’s application for supersedeas was pending before the Commonwealth Court, and up to March 26, 2004, Defendant’s obligation for payment of the award/order *1182of the Workers’ Compensation Appeal Board of December 16, 2003, was likewise stayed.
10. The Judge finds no evidence of record to dispute, and no argument is made otherwise, than that during the period following the award/order of the WCAB of December 16, 2003 up to March 26, 2004. there was pending, initially before the WCAB, and then before the Commonwealth Court, a request by Defendant for a stay of its obligation to make payment of the 12/16/03 order.
11. This Judge finds that Defendant’s issuance of payment on April 23, 2004 was made within 30 days of the order of the Commonwealth Court denying Defendant’s request for a stay of payment.
12. This Judge finds no persuasive evidence of record to suggest that Defendant caused a delay between March 26, 2004 and April 23, 2004, when payment was issued by Defendant.
WCJ Op. of 10/18/04, Findings of Fact Nos. 6-12. Clearly, the WCJ found that Employer timely filed its requests for su-persedeas, did not delay, maintained requests for supersedeas at all times, and relied on those pending requests. Moreover, the Board recounted these findings and relied on them.
It is undisputed that the imposition of a penalty is at the discretion of the WCJ and is not required, even if a violation of the Act is apparent on the record. Candito v. Workers’ Comp. Appeal Bd. (City of Philadelphia), 785 A.2d 1106 (Pa.Cmwlth.2001). Under the facts as found, it was well within the WCJ’s discretion to deny a penalty. Under this approach, it is not necessary to remand this case to the WCJ for the empty exercise of finding more facts.
Nor is it necessary to decide as a matter of law whether a penalty is theoretically possible. Such a decision will require an examination of the usefulness of “safe harbors” for some supersedeas requests but not for others. Also, such a decision will compel an explanation as to why Board procedures governing supersedeas requests support one result while the rules of appellate procedure and motions practice in the Supreme and Commonwealth Courts support a different result. It is sufficient for present purposes to note our Supreme Court’s recent guidance that “Penalties should be tied to some discernible and avoidable wrongful conduct,” and that good faith reliance on general super-sedeas procedures is not such conduct. Snizaski v. Workers’ Comp. Appeal Bd. (Rox Coal Co.), — Pa. -, -, 891 A.2d 1267, 1278 (2006).